Citation Nr: 0016128	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  97-13 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for 
hyperthyroidism with rheumatic or hypertensive heart disease, 
evaluated as 60 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for rheumatoid arthritis involving the right hand, 
and in excess of 10 percent for rheumatoid arthritis 
involving the left hand. 

3.  Entitlement to an initial compensable evaluation for 
rheumatoid arthritis involving the knees.

4.  Entitlement to an initial compensable evaluation for 
rheumatoid arthritis involving the right shoulder and hips.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.  This case comes before the Board of Veteran's Appeals 
(BVA or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a rating decision issued in January 
1996, the RO denied an increased evaluation in excess of 60 
percent for the residuals of service-connected 
hyperthyroidism.  Although the veteran did not specifically 
disagree with this evaluation, he submitted a claim for a 
total evaluation based on individual unemployability in July 
1996.  

The veteran was advised in December 1996 of a November 1996 
continuation of the denial of an evaluation in excess of 60 
percent for hyperthyroidism with rheumatic or hypertensive 
heart disease, and denial of the claim of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  By a rating decision issued in May 
1998, the RO, in part, granted service connection for 
rheumatoid arthritis as secondary to rheumatic fever in 
service, and granted an initial 20 percent evaluation for 
that disability, with a 10 percent evaluation for disability 
of the right hand and a 10 percent evaluation for disability 
of the left hand and noncompensable evaluations for the right 
shoulder, knees, and hips, effective in February 1997.  The 
veteran timely appealed these decisions, including each of 
the initial evaluations assigned for rheumatoid arthritis.  

At a personal hearing conducted in February 1997, the veteran 
raised an additional claim for entitlement to service 
connection for diabetes, as aggravated by service-connected 
disability.  The RO denied entitlement to service connection 
for diabetes as secondary to or aggravated by a 
cardiovascular disorder.  He subsequently clarified that he 
was claiming that the diabetes was aggravated by the service-
connected thyroid disability.  In a September 1999 rating 
decision, the RO determined that the veteran had not 
established a well-grounded claim of entitlement to service 
connection for diabetes on any basis.  At a November 1999 
Travel Board hearing before the undersigned, the veteran 
appeared to express disagreement with this determination.  A 
notice of disagreement must be initiated with the activity 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); see Beyrle v. Brown, 9 
Vet. App. 24, 27-28 (1996).  Thus, any disagreement as to 
this claimed disability or any other matters in the September 
1999 RO decision should be directed in writing to the RO.  

The veteran's claim for an initial compensable evaluation for 
right shoulder disability is addressed in the REMAND appended 
to this decision and the claim for a total disability 
evaluation based on individual unemployability must be 
deferred.  


FINDINGS OF FACT

1.  The veteran's service-connected hyperthyroidism with 
rheumatic or hypertensive heart disease is manifested by 
hypothyroidism, complaints of muscular weakness and fatigue, 
no more than moderate slowing of thought, and the requirement 
for continuous medication, but not by bradycardia, 
tachycardia, objective evidence of cold intolerance, or 
objective manifestations of mental disturbance or 
instability.  

2.  The veteran does not have increased or decreased levels 
of circulating thyroid hormones, and does not have marked 
nervous, cardiovascular, or gastrointestinal symptoms or 
marked muscular weakness and loss of weight, or bradycardia, 
so as to meet the criteria for a 100 percent evaluation under 
the prior versions of the diagnostic codes applicable to 
hyperthyroidism or hypothyroidism; the veteran does not have 
thyroid enlargement, tachycardia or bradycardia, or cold 
intolerance, so as to meet the revised criteria for a 100 
percent evaluation; thus, neither version of the regulation 
is more favorable to the veteran than the other.  

3.  The veteran's service-connected rheumatoid arthritis of 
the hands is manifested by visible mild deformity of the 
hands, swelling, decreased ability to make a fist, and by 
subjective complaints of pain, as well as difficulty with 
fine movement.  

4.  The veteran's service-connected rheumatoid arthritis of 
the knees is manifested by pain, worse with use, a recurrent 
swelling, and objective evidence of crepitus.  

5.  The veteran's service-connected rheumatoid arthritis of 
the hips is manifested by infrequent episodes of pain 
following sustained exertion, but there is no objective 
evidence of pathology of those joints.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for hyperthyroidism with rheumatic or hypertensive heart 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Codes 7900, 7903 
(1999); 38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Codes 7900, 
7903 (1995) (as effective prior to June 6, 1996).  

2.  The criteria for an initial evaluation in excess of 10 
percent for rheumatoid arthritis involving the right hand are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.71a, Diagnostic Code 5002 (1999). 

3.  The criteria for an initial evaluation in excess of 10 
percent for rheumatoid arthritis involving the left hand are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.2, 4.7, 4.71a, Diagnostic Code 5002 (1999).  

4.  The criteria for an initial evaluation of 10 percent for 
rheumatoid arthritis involving the left knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.71a, Diagnostic Code 5002 (1999).

5. The criteria for an initial evaluation of 10 percent for 
rheumatoid arthritis involving the right knee are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.71a, Diagnostic Code 5002 (1999).

6.  The criteria for an initial compensable evaluation for 
rheumatoid arthritis involving the hips have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.71a, Diagnostic Code 5002 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected 
hyperthyroidism and rheumatic fever, or the residuals of 
those disabilities, have increased in severity since last 
evaluated.  The veteran also contends that he is entitled to 
higher initial evaluations for joint disabilities due to 
rheumatoid arthritis.  

An allegation that a service-connected disorder has become 
more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Similarly, the propriety of an initial evaluation of 
a veteran's service-connected disability presents a well- 
grounded claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  It is noted in this regard that the veteran was 
afforded multiple VA examinations.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, 38 C.F.R. Part 4, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The Board also notes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson, 
supra.

1.  Claim for increased evaluation for hyperthyroidism with 
heart disease

The veteran's service medical records reflect that rheumatic 
fever was diagnosed in service.  Cardiovascular symptoms, 
including AV (atrioventricular) block, and Stokes-Adams 
syndrome, required implantation of a temporary pacemaker.  
Hyperthyroidism was also diagnosed in service, as was 
hyperthyroidism with multiple symptoms.  By a rating decision 
issued in October 1969, service connection for rheumatic 
heart disease with hyperthyroidism was granted.  A temporary 
total (100 percent) evaluation was assigned as a convalescent 
rating.  By a June 1970 rating decision, that combined 
disability was separated, and evaluated under two diagnostic 
codes, with a 30 percent evaluation assigned for rheumatic 
heart disease, history of, effective March 1970.  The 
veteran's hyperthyroidism continued to be evaluated as 100 
percent disabling, with re-evaluation scheduled in two years.  

By a rating decision in May 1975, the diagnosis of rheumatic 
heart disease was changed to hyperthyroid heart disease.  The 
evaluation of the veteran's disability due to 
hyperthyroidism, which had been treated and was controlled 
with medications, was combined with that cardiovascular 
diagnosis, and evaluated as 60 percent disabling under 
Diagnostic Code 7008.  At that time, the veteran was also 
granted a total disability evaluation based on individual 
unemployability (TDIU).  The TDIU evaluation was terminated 
in August 1980, and the 60 percent evaluation, for a service-
connected disability re-characterized as hyperthyroidism and 
rheumatic or hyperthyroid heart disease, evaluated under 
Diagnostic Codes 7008-7900, was continued.  That evaluation 
has remained in effect, unchanged, to the present.  

On VA examination conducted in November 1995, the veteran 
complained of general weakness and fatigue.  There was no 
neuropathy and the veteran denied gastrointestinal 
complaints.  His orientation and affect were normal.  The 
examiner specifically noted that the veteran seemed bright, 
articulate, had good cognition, seemed mentally stable, and 
his recall was adequate.  There was no muscular weakness.  
There was no marked disfigurement.  His heart rate was 
normal.

On VA examination in August 1996, the examiner noted that 
exophthalmos which developed prior to nuclear medicine 
removal of the veteran's thyroid persisted, unchanged, but 
without visual impairment.  He reported no gastrointestinal 
distress.  Fatigability was his primary complaint, together 
with shortness of breath on exertion and orthopnea.  He had 
been hospitalized for adult respiratory distress syndrome.  
He weighted 131 pounds.  The examiner stated that the veteran 
was lean but adequately conditioned and normally developed, 
with no sign of malnutrition.  He had some lid lag.  His 
pulse was 78.  There was no abnormality on neurologic 
examination.  

On a VA examination in June 1997, the veteran was falling 
asleep.  He was seen in the emergency department and was 
found to have hypoglycemia, with a blood glucose of 31 on 
admission, rising to 52 after treatment started.  The 
veteran's weight was 145.  His pulse was 82.  There was mild 
crepitus in the right shoulder, but without tenderness or 
limitation of range of motion.  Laboratory examinations for 
ANA and RA activity were negative.  The sedimentation rate 
was described as elevated, at 44.  The examiner concluded 
that the veteran's rheumatoid arthritis was inactive, and not 
progressive, but was the basis for at least part of his 
arthritis.  

On VA examination conducted in August 1998, the veteran 
complained of fatigue, knee pain, and diarrhea with watery 
stools.  The heart rate was 76.

VA outpatient clinical records dated in March 1999 reflect 
that the veteran's Graves' disease was not active and that he 
had mild hypertensive retinopathy.  A June 1999 VA medical 
opinion concluded that the veteran's hypertension was 
unrelated to his hyperthyroidism or residual hypothyroidism.

The veteran's visual fields were full in both eyes and there 
was no abnormality of the eye lids on an April 1999 VA 
examination.  The cornea was intact in both eyes.  Fundoscopy 
revealed a normal cup: disk ratio.  Diabetic retinopathy, 
consisting of microaneurysms and hemorrhages in both eyes, 
was disclosed.  The examiner concluded that Graves' disease 
was inactive at present.  The examiner stated that normal 
protrusion of the eye is 21 millimeters (mm).  The veteran's 
left eye protrusion was 21 mm, and right eye protrusion was 
22 mm.  The examiner stated that this reflected minimal 
exophthalmos.  August 1999 VA clinical records likewise 
reflect a history of Graves' disease, controlled, with no 
diplopia, and with stable visual acuity.  

A. Evaluation under criteria for hyperthyroidism

1.  Old criteria--The veteran's hyperthyroidism with 
rheumatic or hyperthyroidism heart disease has been evaluated 
as 60 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7900, for many years.  At the time the veteran submitted 
this claim for an increased evaluation, a 60 percent 
disability evaluation required a severe condition, with 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assay).  A 100 percent disability evaluation was warranted 
for a pronounced condition, with thyroid enlargement, severe 
tachycardia, increased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assay) with marked nervous, 
cardiovascular, or gastrointestinal symptoms; muscular 
weakness and loss of weight; or postoperative with poor 
results, the symptoms under "pronounced" persisting.  38 
C.F.R. § 4.119, Diagnostic Code 7900 (1996).

Examination reports uniformly state that the veteran is now 
euthyroid, that is, has normal levels of circulating thyroid 
hormones, with continuous medication (Synthroid) to treat 
hypothyroidism residual to nuclear medicine removal of the 
thyroid.  Multiple VA examinations conducted during the 
pendency of this claim have disclosed normal heart rates.  
Neurologic examinations have disclosed no abnormality.  On 
the one occasion on which the veteran was not alert and 
responsive, hypoglycemia associated with the veteran's 
diabetes was diagnosed.  

The evidence reflects that the veteran's weight has 
fluctuated, from 135 pounds in September 1995, to 131 pounds 
in August 1996, to 145 in June 1997, to 137 pounds in August 
1999.  The veteran reported that his weight was 125 pounds as 
of November 1999.  These weight fluctuations, however, do not 
approximate a "pronounced" level of disability as 
contemplated under the rating criteria for a 100 percent 
evaluation, particularly in the absence of related muscular 
weakness or other combination of manifestations associated 
with a pronounced condition.  Examinations have described the 
veteran as having no muscular weakness, and lean but normally 
developed.  

Accordingly, the evidence establishes that the veteran did 
not meet the criteria for a 100 percent evaluation, or 
approximate those criteria, at the time he submitted his 
claim for an increased evaluation.  The evidence also 
establishes that the veteran's symptoms did not meet the 
criteria in effect prior to June 1996 for a 100 percent 
evaluation for hyperthyroidism at any time from 1995 to the 
present.  

2.  New criteria--During the pendency of this claim, the 
criteria for evaluating endocrine disorders were revised.  61 
Fed. Reg. 20,440-20,446 (May 7, 1996).  The Board has also 
considered the veteran's claim under the criteria in effect 
after June 6, 1996.  The "new" criteria provide a 60 
percent disability rating for hyperthyroidism manifested by 
emotional instability, tachycardia, fatigability and 
increased pulse pressure or blood pressure.  A 100 percent 
disability rating is assigned when there is thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular or 
gastrointestinal symptoms.  

As discussed, the veteran does not have thyroid enlargement 
or tachycardia.  Even though he does exhibit some 
exophthalmos, with a one-millimeter protrusion of the right 
eye as compared to normal, the medical evidence reflects that 
this does not affect visual acuity, and it is unclear whether 
this "minimal" exophthalmos alone constitutes "eye 
involvement" as contemplated in the criteria for a 100 
percent evaluation.  There is no medical evidence that the 
veteran is currently under treatment for emotional 
instability, and the VA examinations conducted during the 
relevant period have described him as mentally stable.  

The Board notes that the symptoms to be evaluated under the 
new criteria, both at the 60 percent level and at the 100 
percent level, are joined by "and."  Thus, the criteria, 
except for the subphrases including "or," are conjunctive.  
Heuer v. Brown, 7 Vet. App. 379, 385 (1995).  The veteran 
does not meet or approximate all, or even almost all, of the 
conjunctive criteria required for a 100 percent evaluation 
under the revised criteria for hyperthyroidism.  Therefore, 
an evaluation in excess of 60 percent is not warranted under 
the "new" criteria.  Since the veteran does not meet either 
the "old" or the "new" criteria for a 100 percent 
evaluation for hyperthyroidism, neither criteria is more 
favorable to the veteran than the other.  

B. Evaluation under criteria for hypothyroidism

The veteran's contends that because the treatment for 
hyperthyroidism destroyed his thyroid, so that he now has no 
thyroid, his disability should be evaluated under the 
criteria for hypothyroidism, Diagnostic Code 7903.  

1.  Old criteria--Prior to June 1996, a 30 percent evaluation 
was warranted with sluggish mentality and other indications 
of myxedema, and decreased levels of circulating thyroid 
hormones.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1995).  A 
60 percent evaluation required a severe level or the same 
symptoms which, if pronounced, warranted a 100 percent 
evaluation.  The symptomatology for a 100 percent evaluation 
included pronounced hypotension with a long history, slow 
pulse, decreased levels of circulating thyroid hormones (T4 
and/or T3 by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes.  

The lowest pulse rate noted on examinations from 1995 to 1999 
was 72, and was characterized as a normal rate.  Results of 
laboratory examinations for circulating thyroid hormones have 
consistently been normal, as long as the veteran takes his 
daily maintenance dose of Synthroid.  There is no medical 
evidence that the veteran has slow return of reflexes.  Thus, 
the veteran does not meet the criteria for an evaluation in 
excess of 60 percent under the "old" criteria for 
evaluating hypothyroidism.

2.  New criteria--The revisions of the criteria for 
evaluating endocrine disorders, noted previously, resulted in 
revision of the criteria for hypothyroidism, as well as the 
revision of the criteria for hyperthyroidism.  61 Fed. Reg. 
20,440-20,446 (May 7, 1996).  Under the "new" criteria for 
evaluation of hypothyroidism, a 30 percent rating is 
warranted when there is fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119; Diagnostic Code 7903 (1999).  

There is some evidence of fatigability, and the veteran 
contends that he is subject to mental sluggishness.  However, 
the evidence clearly contradicts a finding of constipation.  
Thus, the veteran does not meet the three criteria specified 
for a 30 percent evaluation for hypothyroidism.  The evidence 
contradicts a finding that the veteran has weight gain, so he 
does not meet one of the three criteria for a 60 percent 
evaluation for hypothyroidism.  There is no objective 
evidence of cold intolerance or of bradycardia, so he does 
not meet at least two of the criteria for a 100 percent 
evaluation for hypothyroidism under the new criteria.  

As the veteran is unable to meet of approximate the criteria 
for an evaluation in excess of 60 percent under either the 
"old" criteria for hypothyroidism or the "new" criteria 
for hypothyroidism, neither formulation is more favorable to 
the veteran than the other.

C.  Consideration of Endocrine and Cardiovascular Symptoms 
Separately

The Board has also considered whether a greater benefit would 
be available to the veteran if his endocrine and 
cardiovascular symptoms were evaluated separately.  The Board 
notes that the veteran's current 60 percent evaluation for 
service-connected hyperthyroidism and hyperthyroid or 
rheumatic heart disease is a protected evaluation.  The Board 
also notes that the previous discussion regarding the 
criteria for evaluation of hyperthyroidism and hypothyroidism 
reflects that the veteran would not meet either the old or 
the new criteria for a 60 percent evaluation for his 
endocrine disorder, if that evaluation was not protected.  
Thus, it would appear that, in order to obtain a higher 
benefit than the current, protected, 60 percent evaluation, 
the veteran would need to meet the criteria for an evaluation 
of 40 percent or more for his cardiovascular disability, if 
that disability were to be evaluated separately.

However, a 30 percent evaluation is the maximum evaluation 
available under 38 C.F.R. § 4.104, Diagnostic Code 7008, used 
to evaluate hyperthyroid heart disease, or under Diagnostic 
Code 7010, alternative criteria which may be used to evaluate 
hyperthyroid heart disease if supraventricular arrhythmia is 
present.  Application of these diagnostic codes would not 
result in a greater benefit to the veteran.

Among the diagnostic codes available for evaluation of 
cardiovascular disorder, the criteria for evaluations in 
excess of 30 percent require a workload greater than 3 METS 
(metabolic equivalent) but less than 5 (Diagnostic Codes 
7000-7007, including the criteria for hypertensive heart 
disease, and 7015, atrioventricular block).  The evidence 
establishes that the veteran does not meet these criteria, 
under any diagnostic code, as his exercise tolerance, at 
stage 3, as measured on a Bruce protocol treadmill stress 
test conducted in August 1998 was to 7 METS, or considerably 
better than the 3-5 METS contemplated for a 60 percent 
evaluation.  Since residuals of rheumatic heart disease are 
to be evaluated under the appropriate cardiovascular 
Diagnostic Code when the disease is inactive, and the 
evidence establishes that the veteran does not have rheumatic 
fever currently, a greater benefit is not available by 
evaluating rheumatic heart disease.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6309 (1999).

The criteria for evaluating cardiovascular disease were also 
revised during the pendency of this claim.  See 62 Fed. Reg. 
65,207-244 (January 1998).  The Board has considered whether 
evaluation of the veteran's cardiovascular residuals under 
the old criteria might be more favorable.  

The old criteria for evaluation of rheumatic heart disease 
provided that a 10 percent disability rating under Diagnostic 
Code 7000 was warranted for inactive rheumatic heart disease 
"with identifiable valvular lesion, slight, if any dyspnea, 
the heart not enlarged; following established active 
rheumatic heart disease."  The veteran meets these criteria, 
as radiologic and other examinations, including June 1998 
radiologic examination which states "no evidence of 
cardiomegaly or CHF," establish that the veteran's heart was 
not enlarged.  

A 30 percent disability rating for inactive rheumatic heart 
disease, after more than three years has elapsed following 
active manifestations, diastolic murmur with characteristic 
EKG manifestations or definitely enlarged heart."  38 C.F.R. 
§ 4.104, DC 7000; Drosky v. Brown, 10 Vet. App. 251 (1997).  
While the medical evidence reflects that a heart murmur of 
some type has been suspected, that has apparently been ruled 
out, in part, because there are no characteristic EKG 
manifestations.  Similarly, the veteran does not meet the 
"old" criteria for an evaluation in excess of 30 percent 
under other potentially applicable diagnostic codes, because 
there is no evidence of congestive heart failure, enlarged 
heart, or arrhythmia.  38 C.F.R. § 4.104, Diagnostic Codes 
7005, 7007, 7007, 7015 (1996).  Thus, the Board concludes 
that evaluating the veteran's endocrine and cardiovascular 
disabilities separately would not result in a greater benefit 
to the veteran in this case.  


2.  Claim for increased initial evaluation for rheumatoid 
arthritis of the hands

On VA examination in November 1995, there was pisiform 
swelling of the joints of both of the veteran's hands.  In 
August 1996, the examiner again noted pisiform swelling, but 
stated there was no functional limitation or impairment of 
the hands.  The examiner who conducted June 1997 examination 
noted synovial thickening and proliferation and slight 
impairment of ability to make a fist, but without obvious 
pain or discomfort.  

Under Diagnostic Code 5002, rheumatoid arthritis is rated 
under separate criteria as either an active process or for 
chronic residuals.  The examiner who conducted the November 
1995 VA examination noted that laboratory examination 
disclosed normal RA (rheumatoid factor), but disclosed anemia 
and elevated sedimentation rate, and diagnosed rheumatoid 
arthritis by history.  The examiners who conducted the August 
1996 and June 1997 examinations noted that the veteran's 
rheumatic fever had been treated and cured.  There is no 
evidence that the veteran has had any episode of active 
rheumatic fever or active rheumatic arthritis since service.  
Therefore, the veteran's service-connected rheumatoid 
arthritis is properly evaluated as inactive.  

Diagnostic Code 5002 provides that chronic residuals of 
rheumatoid arthritis, such as limitation of motion or 
ankylosis, favorable or unfavorable, are rated under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 

Arthritis of the hands is evaluated under Diagnostic Codes 
5002-8516, the criteria for rheumatoid arthritis and for 
paralysis of the lunar nerve.  A 10 percent evaluation has 
been granted for each hand for "mild" symptomatology.  The 
next higher evaluation under DC 8516, a 30 percent evaluation 
for "moderate" symptomatology, is not warranted because 
there is no evidence of functional impairment or limitation 
other than inability to make a fist.  The veteran testified 
that he was unable to turn pages, write with a pen, or pick a 
small item up off a flat surface, but there is no medical 
evidence that his rheumatoid arthritis is the cause of these 
fine motor skill difficulties.  

In any event, the Board does not find that these limitations, 
without more, meet the criteria for an evaluation in excess 
of 10 percent for the veteran's left hand disability, or for 
an initial evaluation in excess of 10 percent for right 
(dominant) hand disability.  In particular, the reports of 
the four VA examinations of record during the relevant period 
reflect either that the veteran has no functional impairment 
or limitation or that he has minimal impairment of ability to 
make a fist, with no other functional limitation noted.  
Given the consistent objective evidence of record, it may not 
reasonably be concluded that the veteran's rheumatoid 
arthritis results in a more severe disability than is 
reflected by the initial award of 10 percent evaluations for 
each hand.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

3.  Claim for initial compensable evaluation for rheumatoid 
arthritis, knees

On the November 1995 VA examination, the veteran complained 
of pain, stiffness, and swelling of the knees, worse on the 
right.  There was effusion in the right knee, with 
enlargement and swelling.  Range of motion of the right knee 
lacked 8 degrees of extension (extension was to 8 degrees) 
and flexion was to 90 degrees.  There was moderate crepitus 
of the left knee and there was marked tenderness over the 
right knee.  

On VA examination in August 1996, the veteran had normal 
range of motion of the knees, the ligamentous structures were 
stable, and there was slight crepitus in both knees.  Full 
and normal range of motion of the knees was reported in June 
1997.  On VA examination conducted in August 1998, the 
veteran demonstrated moderate pain on manipulation of the 
knees.  

As discussed with the veteran's hands, the veteran's knee 
disability resulting from arthritis is evaluated as inactive, 
and the chronic residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
are rated under the appropriate diagnostic codes for the 
knees.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Since the evidence reflects that the veteran has objective 
evidence of pathology, crepitus, of both knees, and has 
objective evidence on examination of pain in each knee, the 
Board finds that a 10 percent evaluation for each knee is 
warranted by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, the criteria used to evaluate osteoarthritis.  
Diagnostic Code 5003 includes evaluation of both pain and 
noncompensable limitation of motion.  The evidence does not 
establish that the veteran has any knee symptomatology other 
than pain and noncompensable limitation of motion.  In 
particular, although the limitation of motion reported in the 
veteran's right knee on examination in 1995 warranted a 10 
percent evaluation for limitation of extension under 
Diagnostic Code 5261, that limitation was not present on any 
of the examinations in 1996, 1997, or 1998.  Also, there was 
no effusion noted in the right knee on radiologic 
examinations in those years or in 1999.  Thus, the 
preponderance of the evidence establishes that the most 
appropriate Diagnostic Code for evaluation of each knee is 
under Diagnostic Code 5002, for rheumatoid arthritis, by 
analogy to Diagnostic Code 5003.  

No other Diagnostic Code is applicable to warrant an 
evaluation by analogy in excess of 10 percent for either knee 
because there is no recurrent subluxation or lateral 
instability, ankylosis, or compensable limitation of 
extension or flexion.  See 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5256-5261. The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are inapplicable.




4.  Claim for compensable initial evaluation for rheumatoid 
arthritis, hips

The veteran's joints, other than the hands and knees, were 
described as "unremarkable" On the VA examination conducted 
in November 1995.  No abnormality of the hips was noted on VA 
examination in August 1996 and in June 1997 the hips had full 
and normal range of motion.  On VA examination in August 
1998, the examiner stated that all joints other than the 
knees and ankles were "negative" for any limitation of 
motion.  At his November 1999 hearing before the Board, the 
veteran testified that his hips "bother me . . . very 
rarely, but sometimes."  

As discussed with the other joints, the veteran's disability 
of the hips resulting from arthritis is evaluated as 
inactive, and the chronic residuals of rheumatoid arthritis, 
such as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  

The veteran has not identified any specific functional loss 
or limitation of motion of the hips, and the medical evidence 
does not establish that there is any functional loss or 
limitation of motion of the hips.  The evidence does not 
support a compensable initial evaluation for disability of 
the hips based on functional limitation.  Although the 
veteran reports some subjective complaints of hip pain, 
rarely, but sometimes, does not warrant a compensable initial 
evaluation for disability of the hips based on pain. 

The Board has also considered whether any other applicable 
regulations or diagnostic codes might offer a basis for a 
compensable initial evaluation, but is unable to determine 
that a compensable evaluation is warranted for disability of 
the hips on any basis. The evidence is not in equipoise, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not for application.




ORDER

Entitlement to an evaluation in excess of 60 percent for 
hyperthyroidism with rheumatic or hypertensive heart disease, 
is denied.

Entitlement to an increased evaluation in excess of 10 
percent for rheumatoid arthritis involving the right hand is 
denied.

Entitlement to an increased evaluation in excess of 10 
percent for rheumatoid arthritis involving the left hand is 
denied.

A 10 percent initial evaluation for rheumatoid arthritis 
involving the right knee is granted, subject to laws and 
regulations regarding effective dates of awards of monetary 
benefits.

A 10 percent initial evaluation for rheumatoid arthritis 
involving the left knee is granted, subject to laws and 
regulations regarding effective dates of awards of monetary 
benefits.

A compensable initial evaluation for rheumatoid arthritis 
involving the hips is denied.


REMAND

The VA examination in June 1997 disclosed crepitus of the 
veteran's right shoulder, but without tenderness or 
limitation of range of motion.  The veteran testified before 
the Board to the effect that he has pain and limitation of 
motion if he uses the shoulder continuously for a certain 
period of time.  Taking into consideration the veteran's 
testimony, which the RO did not have before it in its rating 
determination, a current examination to determine the current 
nature and severity of functional limitation of the right 
shoulder is in order.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Issues are "inextricably intertwined" when a decision on 
one issue would have a significant impact on a veteran's 
claim for a second issue.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  In order for the Board to reach a final 
decision, both issues, when inextricably linked together, 
must be considered.  The veteran's TDIU claim is inextricably 
intertwined with the claim for appropriate initial evaluation 
of his right shoulder, and consideration of the TDIU claim 
must be deferred pending assignment of an initial evaluation 
for the shoulder.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be informed that 
the RO will assist him in obtaining any 
pertinent records of treatment for his 
arthritis, particularly the right 
shoulder, is he identifies the dates and 
sources of such treatment.  

2.  The veteran should be afforded an 
examination to determine the current 
nature and extent of his right shoulder 
disability due to rheumatoid arthritis.  
The examiner should review a copy of this 
REMAND and the veteran's medical records 
in his claims file.  All indicated 
diagnostic studies should be performed.  
In particular, the examination report 
should discuss the extent of any weakness 
of the joint with use, weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
provide an opinion, if possible, as to 
how these factors result in any 
additional limitation of motion.  

If the veteran describes any flare-ups, 
the examiner should also offer an opinion 
as to whether there would be additional 
limits on functional ability of the right 
shoulder during the flare-ups and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
veteran does not describe flare-ups 
involving the joint or the examiner is 
unable to offer an opinion as to the 
nature of any additional disability 
during a flare- up, this should be 
stated.  

3.  The RO should then readjudicate the 
evaluation of the veteran's right 
shoulder disability and the TDIU claim.  
The veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further review.  

No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

